Citation Nr: 1211999	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-37 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation on account of the need for the aid and attendance of another.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1942 to August 1945.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to special monthly compensation on account of the need for the aid and attendance of another.  

The issue of service connection for dementia as secondary to service-connected post traumatic stress disorder (PTSD) has been raised by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's established service-connected disability is PTSD, rated 100 percent disabling.

2.  Throughout the appeal, the Veteran's service-connected disability has not rendered him unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment.



CONCLUSION OF LAW

The criteria for special monthly compensation based on a need for regular aid and attendance of another person has not been met for any period.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A May 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the pertinent treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently, pursuant to remand by the Board, in April and August 2011.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained are adequate, including the opinion rendered to insure compliance with the instructions of the Board, in December 2011.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Laws and Regulations for Aid and Attendance Benefits

If a veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation (special monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, and etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Eligibility for Aid and Attendance Benefits.  

The Veteran contends that the disability resulting from his service-connected PTSD is of such severity that he is need of the aid and attendance of another.  It is pointed out that, in 2006, a VA social worker noted that the Veteran met the criteria for these benefits.  

Service connection is currently in effect for PTSD, rated 100 percent disabling since May 2002.  This is the Veteran's only service-connected disability.  

In a November 2006 medical statement, the Veteran's private physician opined that the Veteran was in need of the aid or attendance of someone else in ordinary activities of daily living.  The diagnoses upon which this opinion was based were dementia, COPD, and PTSD.  

VA outpatient treatment records, dated through March 2011, show that the Veteran has received treatment for many disorders, including his service-connected PTSD, for many years.  In March 2006, a VA social work note shows that the Veteran complained of having difficulty taking care of things such as cooking, laundry, and cleaning his house.  He did drive and was able to care for his personal hygiene needs and was able to feed himself, but was on a lot of medication and sometimes took them incorrectly.  The social worker stated that the Veteran met the criteria for aid and attendance benefits.  In July 2008, it was reported that the Veteran received three hours of home health assistance per day for assistance of his activities of daily living.  In April 2009, it was noted that the Veteran continued to drive and was not housebound, resulting in the opinion that the Veteran did not appear to be eligible for aid and attendance benefits.  

An examination was conducted by VA in April 2011.  After examination of the Veteran, the diagnoses were PTSD and dementia.  It was commented that the Veteran demonstrated significant symptoms of cognitive impairment and was currently living in a retirement community that had a caretaker assist him on a regular basis.  He did not clean or cook, was inconsistent with his medications at times, and was occasionally sexually inappropriate.  He was able to converse with others and watched sports on television.  The examiner commented that the Veteran had declined regarding his mental status, especially with memory and executive functioning, was no longer able to independently pay his bills or write checks and suffered from age-related physical decline, was no longer independent, needed assistance taking his medications and with the activities of daily living, and was able to maintain good relations with his family.  The VA examiner stated that the Veteran continued to display symptoms related to service-connected PTSD, including intrusive thoughts, flashbacks, sleep disturbances, anxiety, and nervousness.  The VA examiner commented that symptoms of PTSD could increase with age, particularly with a decline in mental status, but that the Veteran's recent changes in functional status and quality of life were mostly related to age decline and, likely, the beginning of a dementia process.  

In a follow-up opinion after review of the claims folder, the VA examiner opined that the Veteran's current decline in functioning is due to the dementia process and would continue to worsen over time.  The VA examiner indicated that such decline in functioning with dementia, both cognitively and physically, was well researched and supported in the medical field.  

The Veteran was again examined by the same VA examiner in August 2011.  At that time, it was noted that the Veteran had driven to the examination, despite the fact that the examiner had requested that the Veteran not drive.  The Veteran was able to locate the appropriate building and had arrived on time, but after the examination could not remember exactly where he had parked his car.  He was oriented in three spheres and was able to ambulate independently using a cane.  He appeared to understand all questions, but he was often hesitant with his answers.  It was commented that the Veteran did not know if he was diagnosed with PTSD.  He lived independently and mentioned moving to a retirement community.  Although he fully cooperated, he was not able to fully answer all questions and demonstrated moderate memory impairment.  

In a December 2011 opinion, the VA examiner opined that the need for aid and attendance was less likely than not the result of a service-connected disease or injury.  The rationale was that (service-connected) PTSD generally caused problems being with others, reliving the event, and exaggerated startle response, whereas (non-service-connected) dementia typically interfered with daily living skills examples of which included forgetfulness, confusion, and not being able to gain new knowledge.  The VA examiner opined that the problems with this Veteran's needs of care were more likely due to dementia than to PTSD.  

The Board finds that, throughout the appeal, the weight of the evidence demonstrates that the Veteran's service-connected disability, PTSD, has not rendered him unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment.  This is not to say that the Veteran does not need the aid and attendance of another person.  He clearly needs help with cooking, cleaning, and with managing his medications, even though he is able to feed and dress himself and drive himself to his medical examination, albeit against the advice of the examiner.  In order to receive special monthly compensation on account of the need for the aid and attendance of another, the disability causing the need must be the result of service-connected disease or disability.  In this case, the weight of the evidence demonstrates that the disability causing the need for aid and attendance is the result of non-service-connected dementia, and is not the result of his only currently documented service-connected disability, PTSD.  As such, there is no basis upon which the benefit may be granted.  


ORDER

Special monthly compensation on account of the need of the aid and attendance of another is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


